Citation Nr: 1815549	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-11 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned in a videoconference hearing in December 2016.  A copy of the transcript from that hearing is of record.

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Here, the RO denied service connection for MDD in September 2006.  The Veteran filed a "new" claim for service connection for PTSD thereafter in 2010.  The Veteran while claiming PTSD also identified problems with depression, and anxiety.  Just as in the previous evidence of record, the Veteran maintained that he suffered from a psychiatric disorder as a result of his active service.  Although the Veteran's current claim seems to be more focused on service connection for PTSD, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder to include PTSD, anxiety disorder, depression, and MDD.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for MDD in September 2006 on the basis that there was no competent evidence linking his diagnosed MDD and his active service; the Veteran was properly informed of the adverse decision and did not appeal.

2.  The evidence received since the September 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for MDD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2006 decision denying the Veteran's claims of entitlement to service connection for MDD is final.  38 U.S.C. § 7266 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for MDD are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

Service connection for MDD was originally denied in September 2006, in-part because of a lack of a nexus, i.e. evidence linking the Veteran's diagnosed MDD to his active service.  The Veteran received notification of this denial by letter in September 2006.  He did not appeal this denial or submit any new evidence within one year of the denial.  As such, it became final.  38 U.S.C. § 7105.

Subsequent to the September 2006 RO decision, the Veteran submitted a psychiatric opinion relating his diagnosed acquired psychiatric disorders to service.  See D. D.'s January 2017 Disability Benefits Questionnaire (DBQ).  The Veteran has also credibly testified to additional medical evidence not currently of record which would support a nexus between his current disabilities and service.  This collective information satisfies the low threshold requirements for new and material evidence; and, the claim is reopened.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim for service connection for MDD is reopened.


	(REMAND ON NEXT PAGE)




REMAND

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder because of traumatic events he experienced during his service in Vietnam.  See Board Hearing Testimony.  In brief, he recalls that around July 1969 he felt helpless and scared for his life after coming under rocket attacks while having duty in an exposed guard tower.  Id.

With respect to his in-service stressor, the Board acknowledges that the Veteran's DD Form 214 only reflects that he was a machine specialist, which not a combat military occupational specialty.  There is also limited evidence supporting his claim that he an additional role of sitting for guard duty in a tower.  Nevertheless, the service department confirms that his base sustained repeat intensive rocket fire between June and September 1969.  The records need only imply the Veteran's participation (e.g., not controvert the Veteran's assertion) that he was present when the events the records establish that his unit experienced occurred. See Pentecost v. Principi, 16 Vet. App. 124, 128-129   (2002) (although unit records did not specifically identify a Veteran as being present during rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred objectively corroborated his claim of having experienced rocket attacks).  In light of the Veteran's reports and the confirmation of DPRIS his in-service stressor (being present during rocket attacks) is conceded.

With regard to PTSD, the record including all VA examinations and the January 2017 private DBQ are negative as to whether the Veteran suffers from diagnosed PTSD under the requisite DSM V criteria.  Instead, the diagnoses and opinions of record consider only DSM IV criteria.  Importantly, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The DSM-V criteria are applicable to appeals certified to the Board after August 14, 2014.  In this case, although the Veteran filed his substantive appeal for service connection for PTSD in April 2014, his appeal was not certified to the Board until September 2015.  Therefore, the Board finds that a remand is necessary to determine whether the Veteran meets the diagnostic criteria for PTSD, under DSM-V criteria.

Correspondingly, beyond his PTSD, the Veteran asserts entitlement to service connection for other diagnosed psychiatric disabilities including, anxiety disorder, depression, and MDD.  See generally VAMC Treatment Medical Records.  The record is negative for an etiology opinion regarding these conditions.  The Board acknowledges that the Veteran's social work D. D., LCSW opined that his MDD was secondary to his PTSD.  See January 2017 DBQ.  (He also described the Veteran's depression as a symptom of his underlying PTSD). However, as PTSD is not currently service-connected this opinion is not sufficient currently for the grant of service connection.  On remand, a new VA examination must be obtained to correct these omissions.

Review of the claims file reflects treatment records from a Dr. M. D., M.D. noting diagnoses and treatment for acquired psychiatric disorders.  Within these records appear to be documents in support of a pending claim for social security administration (SSA) benefits based on his then diagnosed depression.  See October 2005 Arizona Department of Economic Security Report of Illness or Physical Disability.  The record is currently unclear whether any SSA benefits were received by the Veteran or even if a formal claim was filed.  On remand, the RO should clarify whether the Veteran is in receipt of SSA disability benefits.  If he is in receipt of SSA disability benefits, and such evidence is arguably relevant, VA must obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the most recent VA treatment medical evidence of record is dated in 2008.  Additionally, in January 2017, the Veteran submitted a VA Form 4142a requesting that records from care provider D. D., LCSW and Transitions Counseling services be obtained.  The record is negative for any action taken by the RO to obtain such records.  On remand all outstanding treatment medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he is in receipt of SSA disability benefits related to his current claims for disability.  If the Veteran responds in the affirmative, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records. 

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.  Specifically, request authorization to obtain D. D., LCSW and Transitions Counseling treatment medical records.  

Also request clarification from the Veteran about the treatment he testified to receiving in "East Fishkill New York" on Board Hearing.

Associate all records of the Veteran's VA treatment medical records with his electronic claims file (VBMS).  If a review of these records discloses the existence of other pertinent records under federal control (i.e., VA or military facility as a retiree), such records should be obtained as well.

3. Then schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his acquired psychiatric disorders.  All indicated tests and studies should be accomplished and the findings reported in detail. 

a. The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  

b. The examiner should offer an opinion on whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD.

c. If PTSD is found, the stressor relied on should be noted in the record.

Note: the Board has conceded the Veteran's reported in-service stressor of being on present while his base was under missile/rocket attack.

d. If the diagnosis of PTSD, anxiety disorder, major depressive disorder or depression is not made, the examiner reconcile such a finding with those made in the Veteran's private and VA treatment medical records.  See generally, January 2017 D. D., LCSW DBQ Treatment Medical Records and VAMC Treatment Medical Records.

e. For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was (were) incurred during the Veteran's service or as a result of an incident or stressor during the Veteran's service.

f. If PTSD is diagnosed and found to be related to the Veteran's conceded in-service stressor, an opinion must be provided addressing whether his remaining psychiatric disabilities were caused or aggravated beyond its natural progression by his PTSD during the appeal period.  Correspondingly, if the Veteran's depression and/or anxiety are observed to be symptoms of his PTSD, such should be clearly stated.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


